UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January12, 2011 HELIX BIOMEDIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 033-20897-D 91-2099117 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 22118 20th Avenue S.E., Suite 204 Bothell, Washington 98021 (425) 402-8400 (Address and telephone number of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 12, 2011, the Board of Directors of Helix BioMedix, Inc. (the “Company”) appointed Robin L. Carmichael, the Company’s current Vice President – Marketing and Business Development, as the Company’s Vice President and Chief Operating Officer with an annual base salary of $265,000 effective as of January 1, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HELIX BIOMEDIX, INC. Dated: January13, 2011 By: /s/ R. Stephen Beatty R. Stephen Beatty President and Chief Executive Officer
